Citation Nr: 0705605	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  02-21 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbosacral strain from 
December 7, 1994 to February 17, 2000.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbosacral strain for the period 
beginning on February 18, 2000.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1979 to 
June 1992.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 RO rating action 
that granted service connection for lumbosacral strain and 
assigned an initial rating of 10 percent effective on October 
18, 1999.  

In March 2002 the RO issued a rating decision adjusting the 
effective date of service connection and the effective date 
of the initial 10 percent rating to December 7, 1994.  The 
same rating action granted an increased rating of 40 percent 
for the disability, effective on February 18, 2000.  

Inasmuch as a rating higher than 40 percent for the service-
connected lumbosacral spine disability is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Further, inasmuch as one of the claims on appeal involves a 
request for higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2003.  

The Board remanded this case to the RO in February 2004 and 
in December 2005 for additional development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to February 18, 2000, the service-connected 
lumbosacral spine disability is shown to have been manifested 
by mild limitation of motion due to pain.  

3.  Since February 18, 2000, the service-connected 
lumbosacral spine disability has been manifested by moderate-
to-severe limitation of motion due to pain.  

4.  There is no evidence of any neurological symptoms or 
incapacitating episodes associated with degenerative disc 
disease.  

5.  There is no evidence that the veteran's lumbosacral spine 
is ankylosed to any degree.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected lumbosacral strain were 
not met prior to February 18, 2000.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, Diagnostic Codes 5292, 
5295 (2000-2004).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected lumbosacral strain are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000-2004); General Rating 
Formula for Diseases and Injuries of the Spine (as in effect 
since September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

This is a "downstream" issue in which pre-rating 
development was directed toward the elements to support 
entitlement to service connection.  However, in March 2004 
the AMC sent the veteran a letter informing him that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the Supplemental 
Statement of the Case (SSOC) in February 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter cited above, 
and a follow-up letter sent in April 2006, together satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The March 2004 letter also specifically advised the veteran, 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" issue.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2004, which completed 
VA's notice requirements, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before issuance of the SSOCs in February 2005 
and September 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The Board reviewed the file in February 2004 and determined 
that the veteran had not been informed of changes in the 
applicable rating formulae that had been enacted during the 
pendancy of the appeal.  The Board therefore remanded the 
case, and the February 2005 SSOC cured that defect.  This 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in April 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service medical records (SMR) are 
apparently not in the claims file.  However, the issues on 
appeal have nothing whatsoever to do with the SMR, so the 
Board finds that the absence of those records is not 
prejudicial to the veteran.  

The post-service VA medical records and private medical 
records, which are relevant to the issues on appeal, have 
been associated with the claims file; neither the veteran nor 
his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

The veteran has been afforded a hearing before the Board, 
during which he presented oral argument in support of this 
claim.  The Board also finds that the veteran has been 
afforded appropriate VA medical examinations.  

The veteran's service representative asserts that the most 
recent VA medical examination in November 2004 was 
inadequate, and that the veteran should be afforded a new VA 
examination.  The Board disagrees, for the reasons cited 
below.  

First, the service representative asserts that the examiner 
failed to adequately address the question regarding the 
veteran's employability posed in the Board's February 2004 
remand.  The service representative therefore asserts that 
the file must be remanded under the precedent of Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the Board has 
closely reviewed the examination report, and finds that the 
examining physician adequately responded to the Board's 
questions on this issue.  

Second, the service representative asserts that the examiner 
failed to specifically indicate whether the veteran's spine 
was ankylosed, that being the sole schedular criterion for a 
higher rating.  However, the Board finds that the examiner 
provided detailed description of the veteran's range of 
motion, which shows by definition that the spine was not 
ankylosed.  

Finally, the Board notes that the service representative 
asserts that the veteran told the examiner in November 2004 
that his disability had increased in severity since the 
previous examination in March 2003, thereby constituting an 
inferred new claim for increased rating that should be 
referred to the RO for adjudication.  

The Board simply notes that the RO considered the November 
2004 examination report in the SSOC that was issued in 
September 2006.  The veteran has not asserted, and the 
evidence does not show, that his condition has increased in 
severity since the examination in November 2004.  There is 
accordingly no new claim for the RO to adjudicate.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of the lumbosacral 
spine.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

As noted below, the rating criteria for diseases and injuries 
of the spine have changed several times during the pendancy 
of this appeal.  Where a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies, unless Congress provided 
otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. 
App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  


Rating criteria for intervertebral disc syndrome (IVDS)

Prior to September 23, 2002, the rating criteria for IVDS 
under Diagnostic Code (DC) 5293 were as follows.  A rating of 
10 percent is awarded for mild IVDS.  A rating of 20 percent 
is awarded for moderate IVDS, with recurring attacks.  A 
rating of 40 percent is awarded for severe IVDS, with 
recurring attacks and intermittent relief.   

A rating of 60 percent is awarded for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

As of September 23, 2002, the criteria of DC 5293 became as 
follows: evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  


Rating criteria for limitation of motion

Until September 26, 2003, lumbosacral spine could be rated 
under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  

The schedular criteria of DC 5292 are as follows.  A rating 
of 10 percent is awarded for slight limitation of motion.  A 
rating of 20 percent is awarded for moderate limitation of 
motion.  A rating of 40 percent is awarded for severe 
limitation of motion. The terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The schedular criteria of DC 5295 are as follows.  A rating 
of 10 percent is awarded for characteristic pain on motion.  
A rating of 20 percent is awarded for muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  A rating of 40 percent is awarded for 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  


Rating criteria for IVDS and limitation of motion from 
September 26, 2003

Effective on September 26, 2003, disabilities of the spine, 
including IVDS, have been rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

IVDS, formerly DC 5293, is assigned a new diagnostic code (DC 
5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  


Entitlement to an initial rating higher than 10 percent 

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (December 7, 1994) to the present.   

A National Guard medical examination dated in December 1995 
noted the spine as "normal" except for recurrent back pain, 
not considered disabling.  

The veteran injured his spine at work in the Post Office in 
January 1997.  During physical examination, he denied back 
trouble prior to the workplace injury.  The X-ray studies of 
the lumbar spine were normal.  Spine alignment was straight, 
and there was no paraspinal muscle spasm.  

The examining physician's impression was that of probable 
strain or strain involving the lower lumbar spine, with 
possible discogenic involvement of L4-5 level on the left 
side.  

The veteran had computed tomography (CT) scan of the lumbar 
spine in February 1997 that showed borderline spinal stenosis 
at L3-4 and minimal, generalized disc protrusions at L3-4 and 
L4-5 without evidence of associated herniation.  The disc at 
the lumbosacral junction appeared normal.  

The veteran received emergency room treatment at Tacoma 
General Hospital in July 1999.  The physician's impression 
was that of acute lumbosacral strain and spasm.  

A September 1999 letter from Dr. J.C.H. states that the 
veteran had complained of low back pain of about one year 
duration. There was no paraspinal tenderness on examination, 
and the X-ray studies were within normal limits and without 
significant degenerative changes.  Dr. J.C.H.'s impression 
was that of chronic low back pain without radiculopathy.  

According to a disability statement from Dr. J.C.H., the 
veteran was totally incapacitated due to a back injury during 
the period October 8, 1999 to October 20, 1999.  Dr. J.C.H. 
stated in a November 1999 follow-up that a recent magnetic 
resonance imaging (MRI) scan had been completely normal, with 
no degenerative discs, herniated discs, or stenosis, and with 
normal alignment.  

The veteran received emergency room treatment at Highline 
Hospital in November 1999.  The hospital informed the veteran 
that his back pain was attributable to a stretched or torn 
joint or ligament in the back.  

According to a disability statement from Dr. J.C.H., the 
veteran was totally incapacitated due to a back injury during 
the period January 19, 2000 to January 31, 2000.  

Based on application of the evidence of the veteran's 
symptomology prior to February 18, 2000, as described above, 
to the rating criteria effective at that time, the Board 
finds that a rating higher than 10 percent is not warranted.  

There is no evidence during the period that the veteran had 
IVDS, and in fact the MRI in November 1999 disproved IVDS.  
Therefore, DC 5293 was not for application.  

Applying the criteria of DC 5292, the record shows slight 
limitation of motion due to pain, which satisfies the 
criteria for the 10 percent rating.  There is no indication 
that the veteran's limitation of motion was "moderate" (as 
required for the 20 percent rating) or "severe" (as 
required for the 40 percent rating) even with pain.

Alternatively applying the criteria of DC 5295, the record 
shows characteristic pain on motion, which satisfies the 
criteria for the 10 percent rating.  There was no indication 
of muscle spasm on extreme forward bending, or unilateral 
loss of lateral spine motion in the standing position, as 
required for the 20 percent rating; there is also no 
indication of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion, as required for the 40 
percent rating.  

The Board has carefully considered whether the veteran should 
receive a higher rating based on pain, particularly since Dr. 
J.C.H. documented that the veteran became totally 
incapacitated due to his back disorder beginning in October 
1999.  However, the Board notes that a VA examiner in April 
2001 stated a medical opinion that only 10 percent of the 
veteran's back disorder could be attributed to his injury 
during military service, whereas 90 percent of his back 
disorder could be attributed to his workplace injury in 
January 1999.  

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this 
case, however, the VA examiner gave a reasoned opinion that 
the veteran's service-related injury was only minimally 
disabling, and the Board accordingly finds that the current 
10 percent rating constitutes an appropriate compensation for 
that service-related injury during the period in question.  
 
Accordingly, the Board finds that the criteria for a rating 
higher than 10 percent prior to February 18, 2000 were not 
met.  


Entitlement to a rating higher than 40 percent prior to 
September 23, 2003

A letter from Northwest Pain Management (dated in June 2000) 
stated that the veteran was currently disabled due to low 
back pain and leg pain, secondary to lifting boxes at his 
workplace on February 18, 2000.  

The veteran received emergency room treatment at Tacoma 
General Hospital in February 2000 and March 2000.  The 
hospital informed the veteran that his back pain was 
attributable to strain of the ligaments and muscles 
supporting the spine.  The hospital also informed the veteran 
that he had signs of a ruptured or herniated disc, not 
further identified.  

The veteran had a non-VA EMG study in March 2000 that 
revealed no lumbar motor radiculopathy, lumbosacral plexus 
injury, or peripheral neuropathy.  

The veteran underwent chronic pain management program at 
Northwest Center for Integrative Medicine in June-July 2000.  
Diagnoses at discharge from the program included that of 
lower back spasms, plus seven other physical and 
psychological disorders unrelated to the back.  

A disability statement from Dr. J.B. (dated in September 
2002) asserts that the veteran was out of work due to pain 
(backache and knee pain) from September 2000 until May 2001 
and would require pain medication indefinitely.  

The veteran had a VA medical examination in April 2001 during 
which he complained of low back pain, becoming worse in the 
preceding several months.  The examination revealed normal 
station and gait, and normal curvature of the spine.  

There were no muscular spasms, although there was mild 
tenderness to percussion in the lower lumbar area.  The 
veteran's range of motion of the lumbar spine was anterior 
flexion to 85 degrees, lateral bending 40 degrees left and 
right, and rotation 35 degrees left and right.  Flexion and 
extension produced mild discomfort.  Neurologic examination 
of the lower extremities was unremarkable.  

The examiner's impression was that of chronic lumbosacral 
strain.  The examiner also stated an opinion that only 10 
percent of the veteran's symptoms were attributable to his 
injury in service; the remainder of his current symptoms was 
attributable to his post-service workplace accident in 
January 1997.  

A June 2001 letter from a chiropractor states that the 
veteran complained of low back pain, as well as unrelated 
musculoskeletal pains.  The veteran demonstrated acute 
distress and pain to the lumbar musculature, with marked pain 
levels.  Dr. A.T.P. stated that these complaints were most 
likely due to previous workplace injuries that had been left 
unresolved.  

A June 2001 letter from Dr. J.B. states an initial visit 
diagnosis of backache, not otherwise specified.  

The veteran had a non-VA electrodiagnostic study in March 
2002 to rule out right lumbosacral radiculopathy versus 
another abnormality.  The interpreter's impression was that 
of no findings to suggest significant, especially acute, left 
lumbosacral radiculopathy and no findings to support 
generalized peripheral neuropathy, nor significant left 
lumbosacral plexopathy or true sciatic neuropathy.  The 
interpreter recommended further diagnostics.  

The veteran had a non-VA orthopedic examination by Dr. K.P.S. 
in March 2002 during which he was observed to move with no 
obvious problems.  There was no abnormal list or curvature to 
the lumbar spine.  The veteran reported pain and numbness in 
the left lower extremity, and subjectively rated his pain as 
7/10 all day long.  The examiner noted that the veteran had 
decreased range of lumbar flexion and extension secondary to 
pain.  The examiner's impression was that of left lumbar 
radiculopathy.  

The veteran filed a VA Form 21-4138 (Statement in Support of 
Claim) in December 2002 asserting that he had pain radiating 
down the lower extremities, constant numbness down the left 
side, and bowel and bladder problems.  He enclosed a report 
of CT of the spine, performed in December 2002 that showed 
mild degenerative disc disease at L3-4, L4-5, and L5-S1 with 
disc bulges at each of these levels.  

The veteran had a VA X-ray study of the lumbosacral spine in 
March 2003 specifically to determine the presence of 
degenerative joint disease and/or degenerative disc disease.  
The interpreter's impression was that of negative examination 
of the lumbosacral spine.  

The veteran had a VA examination in March 2003 during which 
he denied any loss of bowel or bladder control.  He 
complained of having constant pain in the lumbar back, both 
in the daytime and nighttime.  He stated that the pain was 
level 7-8/10 routinely, but increasing to 9-10/10 with 
extended use (walking, sitting, standing, lifting, or 
turning).  

The veteran having reported flare-ups approximately once per 
month, lasting two to three days, and reported that cold/wet 
weather aggravates pain and stiffness.  He reported having 
weakness and fatigability with repeated use.  

On examination, the veteran's range of motion was forward 
flexion to 30 degrees (decreasing to 25 degrees with 
repetition),backward extension to 10 degrees (decreasing to 5 
degrees with repetition), lateral flexion to left and right 
to 20 degrees, and rotation to 25 degrees left and right.  
All range of motion was accompanied by pain.  

There was tenderness to palpation in the midline of the 
spine, but no significant tenderness in the paraspinous 
muscles and no spasms.  The examiner's impression was that of 
symptoms of degenerative disc disease of the lumbar spine, 
although radiology report was negative.  

The veteran testified in July 2003 that his bulging discs 
should entitle him to a 60 percent rating.  He reported 
intermittent periods in which he was unable to work due to 
back pain; however, the veteran was working at the time of 
the hearing.   

Based on application of the evidence of the veteran's 
symptomology prior to August 26, 2003, as described 
hereinabove, to the rating criteria effective at that time, 
the Board finds that a rating higher than 40 percent is not 
warranted.  

The veteran's 40 percent rating is the maximum schedular 
rating under either DC 5292 or DC 5295, so higher rating is 
not possible under either of those codes.  

The veteran could alternatively be rated for IVDS under DC 
5293.  However, as noted, he does not meet the criteria for 
the higher (60 percent) rating under the rating criteria in 
effect before or after September 23, 2002.  

Per the criteria for DC 5293 prior to September 23, 2002, the 
next higher (60 percent rating) requires pronounced IVDS, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  There is no evidence that the veteran met any of 
those criteria.  

Per the criteria for DC 5293 after September 23, 2002, rating 
higher than 40 percent requires separate evaluations of 
chronic orthopedic and neurologic manifestations having a 
combined rating greater than 40 percent; or, alternatively, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  

There is no evidence in this case of any separately ratable 
neurologic manifestations of IVDS, and no incapacitating 
episodes whatsoever.  

Accordingly, the Board finds that the criteria for a rating 
higher than 40 percent prior to September 26, 2003 were not 
met under any of the three applicable diagnostic codes in 
effect at the time.  


Evaluation from September 26, 2003

The veteran had a VA medical examination in November 2004 
during which he reported that his back pain had been treated 
with three injections since June, and that a private 
physician had found radiographic evidence of arthritis in the 
sacroiliac joint.  The veteran stated that he stopped working 
on October 26, 2004, due to his lumbar spine and knee 
disorders.  

The veteran reported low back pain of 7/10 intensity, 
increasing to 10/10 on a daily basis with prolonged sitting, 
standing, walking, or lifting.  He reported daily tightness 
of the back muscles.  He also reported daily flare-ups, and 
aggravation during cold or wet weather.  

However, the veteran denied having had incapacitating 
episodes over the previous year.  He reported pain sometimes 
radiating down the right leg to the knee, and down the left 
leg to below the knee.  He denied loss of bowel or bladder 
control.  

On examination, the veteran's spine was tender to palpation 
in the spine and the paraspinous muscles.  There was no 
spasm.  There was tenderness of the sacroiliac joints, left 
greater than right.  

The veteran's range of motion was flexion 0 to 30 degrees, 
extension to 10 degrees, lateral flexion to 25 degrees right 
and left, and lateral rotation to 30 degrees right and left.  
There was exaggerated pain response on all movements; the 
examiner estimated a 10 degree additional loss of motion due 
to pain, as well as weakened movement and excessive 
fatigability.  

The examiner's impression was that of moderate-to-severe 
chronic lumbar strain and degenerative disc disease.  He also 
had an impression of symptoms of early degenerative disease 
of the sacroiliac joints, based on the veteran's account.  

The examiner stated that the veteran did not have signs of 
IVDS and no history of incapacitating episodes.  

The X-ray study of the lumbosacral spine in November 2004 was 
essentially unremarkable, except for a minimal spur off the 
body of L3.  The X-ray study of the sacroiliac joints showed 
mild sclerosis on both the left and right sacroiliac joints 
but otherwise no signs of sacroiliitis.  

The file includes a March 2005 decision by the Social 
Security Administration (SSA) denying the veteran's 
application for disability benefits.  The SSA found in its 
decision that the veteran's claimed disabilities (knee and 
back injuries, head and shoulder injuries, PTSD, and finger 
problems) did not render him unemployable.  

Based on application of the evidence of the veteran's 
symptomology since September 26, 2003, as described above, to 
the rating criteria effective since that date, the Board 
finds that a rating higher than 40 percent is not warranted.  

As noted, a rating of 50 percent under the General Rating 
Formula requires unfavorable ankylosis of the entire 
thoracolumbar spine, while a rating of 100 percent requires 
unfavorable ankylosis of the entire spine (thoracolumbar and 
cervical).  

There is no evidence that the veteran's lumbosacral spine is 
ankylosed to any degree, and the Board accordingly finds that 
the criteria for a rating higher than 40 percent are not met 
under the General Rating Schedule.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current ratings of 10 percent prior to February 18, 2000 
and 40 percent from February 18, 2000.  

The benefit-of-the-doubt rule is accordingly not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected lumbosacral strain from December 7, 1994 to 
February 17, 2000 is denied.

An evaluation in excess of 40 percent for the service-
connected lumbosacral strain from February 18, 2000 is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


